DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on November 22, 2021 is acknowledged.  The traversal is on the ground(s) that the Office has not established sufficient grounds for imposing a restriction.  This is found persuasive; as a result the restriction requirement dated September 22, 2021 is withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 81-95 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 81 recites the limitation "the detected fluid pressure" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claims 82-95 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph because of dependency on claim 81.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 81-84, 87-98 and 100 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lichtig (US 2006/0131038 A1).
With regard to claim 81, Lichtig discloses A fire-fighting system (Fig. 1) comprising: a pump (7); a nozzle (1) for directing fluid from said pump to a target area; a discharge valve (proportional valve 8 and gate valve) configured to control fluid flow between said pump (7) and said nozzle (1); a valve pressure sensor (additional pressure sensor at the pump, see Para. [0024]) configured to detect a fluid pressure of the fluid at said discharge valve; and a controller (4) communicatively coupled to said valve pressure sensor (additional pressure sensor at the pump) and comprising a memory having a machine learning algorithm stored thereon, said controller configured to: receive a user-requested fluid pressure indicating a desired fluid pressure at said nozzle; determine an expected fluid pressure differential between said nozzle and said discharge valve based on the machine learning algorithm and the detected fluid pressure at said discharge valve; and control operation of at least one of said pump and said discharge valve based on the expected fluid pressure differential and the user-requested fluid pressure to deliver fluid to said nozzle at the desired fluid pressure (Para. [0020-0024]).
With regard to claim 82, Lichtig further discloses said controller is configured to determine an expected fluid pressure at said nozzle based on the expected fluid pressure differential and the detected fluid pressure at said discharge valve (Para. [0020-0024]).

With regard to claim 84, Lichtig further discloses said controller (4) is configured to control operation of said at least one of said pump (7) and said discharge valve (proportional valve 8 and gate valve ) further based on the detected fluid pressure of the fluid at said nozzle (1) in a primary mode of operation, said controller further configured to control operation of said at least one of said pump and said discharge valve based on the expected fluid pressure differential and a last received user- requested fluid pressure in a secondary mode of operation (manual) when communication between said nozzle pressure sensor and said controller is interrupted  (Para. [0020-0024]).
With regard to claim 87, Lichtig further discloses said controller (4) is configured to control operation of said at least one of said pump  (7) and said discharge valve by adjusting a control setting of said at least one of said pump and said discharge valve, and wherein said controller is further configured to: determine that the detected fluid pressure at said nozzle (1) is substantially the same as the desired fluid pressure at said nozzle; and store, in response to determining that the detected fluid pressure at said nozzle is substantially the same as the desired fluid pressure, the control setting and the detected fluid pressure differential in the memory (Para. [0024]).
With regard to claim 88, Lichtig further discloses said nozzle (1) further comprises a transceiver (2) communicatively coupled to said valve pressure sensor (additional pressure sensor) and configured for wireless communication with said controller (4, Para. [0024]).
With regard to claim 89, Lichtig further discloses said nozzle (1) further comprises a user-interface (5) communicatively coupled to said transceiver (2) and configured to receive the user-requested fluid pressure from a user, said transceiver configured to transmit the user-requested fluid pressure to said controller (Para. [0019-0020]).

With regard to claim 91, Lichtig further discloses the user-requested fluid pressure is a preset pressure associated with said nozzle and stored on the memory (computer, see Para. [0019]).
With regard to claim 92, Lichtig further discloses said nozzle is a first nozzle, said valve pressure sensor is a first valve pressure sensor, and said discharge valve is a first discharge valve, said fire-fighting system further comprising: a second nozzle for directing fluid flow from said pump to a target area; a second discharge valve controlling fluid flow between said pump and said second nozzle; and a second valve pressure sensor configured to detect a fluid pressure of the fluid at said second discharge valve (Para. [0025]).
With regard to claim 93, Lichtig further discloses said controller (4) is further configured to control operation of said discharge valve  (proportional valve 8 and gate valve) by controlling an actuation state of said discharge valve.
With regard to claim 94, Lichtig further discloses said controller (4) is further configured to control operation of said pump (7) by at least one of controlling a speed of said pump and controlling an actuation state of an additional valve (8) of said fire-fighting system, the additional valve coupled in fluid communication with said pump (7).
With regard to claim 95, Lichtig further discloses a fire-fighting device (Para. [0005]), wherein said pump (7) and said controller (4) are located at said fire-fighting device and said nozzle is configured to be positioned remote from said fire-fighting device.
With regard to claims 96-98, since the device of Lichtig discloses all the structural elements recited in claims 81-84 and 87-95, the method steps are also disclosed by Lichtig.
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 85-86 and 99 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lichtig in view of Shively et al. (US 2018/0221697 A1).
With regard to claims 85-86, Lichtig further discloses said controller (4) is further configured to: determine a detected fluid pressure differential based on the detected fluid pressure at said nozzle and the detected fluid pressure at said discharge valve; compare the detected fluid pressure differential with the expected fluid pressure differential; said controller (4) is further configured to: determine that the detected fluid pressure differential is different from the expected fluid pressure differential.
However, Lichtig does not disclose update the machine learning algorithm based on the comparison and update the machine-learning algorithm based on the determined difference between the detected fluid pressure differential and the expected fluid pressure differential.
Shively teaches fire fighting device comprising a memory (300) comprising a machine learning algorithm, wherein performance characteristics are dynamically stored and updated for the rated outputs (Para. [0038]).

With regard to claim 99, since the device of Lichtig discloses all the structural elements recited in claims 85-86, the method steps are also disclosed by Lichtig.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL ZHOU whose telephone number is (571)270-1163. The examiner can normally be reached Mon-Fri 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR HALL can be reached on 5712701814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QINGZHANG ZHOU/            Primary Examiner, Art Unit 3752